Case 1:16-mc-00209-LAP Document 15 Filed 10/29/18 Page 1ofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ORDER OF REFERENCE
de elie {eee TO A MAGISTRATE JUDGE
Plaintiff ;

Ch aebeth Lia. Puctn,

Defendant.

 

   

 

 

 

er te
The above entitled action is referred to the designated Magisthats “Ridge for the following

purpose(s):

 

 

General Pretrial (includes scheduling, Consent under 28 U.S.C. §636(c) for all
discovery, non-dispositive pretrial purposes (including trial)
motions, and settlement)

 

 

 

 

Consent under 28 U.S.C.§636(c) for limited

 

 

 

 

 

 

 

 

 

Specific Non-Dispositive purpose (e.g., dispositive motion,
Motion/Dispute:* preliminary injunction)

Purpose:

Habeas Corpus

 

 

 

Social Security

 

If referral is for discovery disputes when

 

 

 

 

 

 

 

 

the District Judge is unavailable, the time Dispositive Motion (i.¢., motion requiring
Bones of the referral: a Report and Recommendation)
\ A Particular Motion:
Settlement*
Inquest After Default/Damages Hearing All such motions:

 

 

 

 

Do not check if already referred for general pretrial.

wes Colley Lg LIE

 

United States District Judge

 
